Title: To John Adams from Timothy Pickering, 16 February 1798
From: Pickering, Timothy
To: Adams, John


				
					To the President of the United States:
					Department of State, February 16, 1798.
				
				The Secretary of State respectfully presents, as directed, the annexed papers, exhibiting, pursuant to a resolve of the House of Representatives of the first instant, “a statement of the losses recovered by the citizens of the United States, under the treaty made with Great Britain;” and, as far as he possesses information, “specifying those cases which have actually been decided in the court of appeals.”Document A contains a schedule of the cases of costs and damages which, in order to save the delay and expense attending their prosecution before the judiciary tribunals, were refered, by the consent of the American and British Governments, to the decision of Sir William Scott, the King’s Advocate General, and Doctor John Nicholl, the advocate retained on the part of the United States. The annexed extract of a letter from Mr. Bayard, the American agent, dated 28th February, 1797, and marked AA, will show how advantageously to the claimants this class of cases was settled by the referees. The sums awarded were paid on the 28th of last July.Document B contains a list of the causes in which, on the 29th of last July (the date of the latest communication upon the subject) restitution had been decreed by the board of commissioners appointed to carry into effect the 7th article of the treaty of amity, commerce, and navigation with Great Britain; and the document C contains such cases wherein the amount of the awards had been paid at the time last mentioned, being all that were then due. It is proper to add, that, in a letter from the American commissioners, dated the 29th of July, 1797, they intimate that, “except some more cases of capture, under the orders of 1795, for taking vessels loaded with provisions, there is very little prospect of any other being in a state to come before the commissioners, till the term of eighteen months, from the commencement of their business, shall have expired. Every cause, in which the parties were furnished with the necessary evidence, had been decided; and they trusted, that almost every principle of importance, or liable to contest, had been settled and determined, until the question should be agitated, if any should ever be made, of their right to judge on cases not decided by the commissioners of appeal, after the said term of eighteen months is elapsed.”The Department of State is not in possession of documents from which any tolerably accurate in comprehensive statement can be made of the decisions decreeing restitution, or reversing sentences of condemnation, which have actually taken place in the High Court of Admiralty and Court of Appeals in prize causes; but owing to the multiplicity of business which, in time of war, accumulates upon them, and to the small space of time allotted for the sittings of the latter, there is reason to believe that no great despatch has been given to the decision of the American causes depending therein. Document D contains such as have been extracted from the imperfect papers, with which the Department of State is furnished in relation to that subject.
				
					Timothy Pickering.
				
				
			